Exhibit 10.2

EIGHTH LEASE AMENDMENT

between

MET PARK WEST IV, LLC

and

TARGETED GENETICS CORPORATION

This Eighth Lease Amendment (this “Amendment”) is dated for reference purposes
as of November 11, 2008, by and between MET PARK WEST IV, L.L.C., a Delaware
limited liability company (“Landlord” or “Lessor”), and TARGETED GENETICS
CORPORATION, a Washington corporation (“Tenant” or “Lessee”).

1. Recitals.

1.1 Lease. Tenant and Benaroya Capital Company, LLC, a Washington limited
liability company, the predecessor-in-interest to Landlord, entered into that
certain Office Lease dated October 7, 1996, as subsequently amended by that
certain (i) First Lease Amendment dated October 7, 1996, (ii) Second Lease
Amendment dated February 25, 2000, (iii) Third Lease Amendment dated April 19,
2000, (iv) Fourth Lease Amendment dated March 28, 2001, (v) Fifth Lease
Amendment dated January 8, 2004, (vi) Sixth Lease Amendment dated April 1, 2006
(the “Sixth Amendment”), and (vii) Seventh Lease Amendment dated June 7, 2006
(the “Seventh Amendment” and as so amended, the “Lease”), for those certain
premises (the “Premises”) containing approximately 4,990 rentable square feet
(“rsf”) of office space located on the first floor in Suite 100 (“Suite 100”) of
the office building known as the Metropolitan Park West Tower located at 1100
Olive Way, Seattle, Washington 98101 (the “Building”), all as more particularly
described in the Lease. All terms defined in the Lease shall have the same
meanings when used in this Amendment, unless a different meaning is clearly
expressed herein.

1.2 Pursuant to the terms of Section 3.2 of the Sixth Amendment, Landlord and
Tenant have agreed upon the Minimum Monthly Rent to be paid for Premises during
the Extension Term and now desire to amend and modify the Lease to reflect such
Agreement.

2. Minimum Monthly Rent. Minimum Monthly Rent to be paid for the Premises during
the Extension Term shall be as follows:

 

Lease Months

   Monthly Minimum
Rent

4/1/09 – 7/31/09

   $ 0

8/1/09 – 3/31/10

   $ 13,722.50

4/1/10 – 3/31/11

   $ 14,138.33

4/1/11 – 3/31/12

   $ 14,554.17

4/1/12 – 3/31/13

   $ 14,970.00

4/1/13 – 3/31/14

   $ 15,385.83

3. Condition of the Premises. Tenant hereby reaffirms the provisions of
Section 3.4 of the Sixth Amendment, and related obligations under the Office
Lease and amendments thereto, and acknowledges that the Minimum Monthly Rent for
the Extension Term set forth in Section 2 above was determined on the basis that
the Premises will be accepted by Tenant on the Extension Commencement Date in
its then “AS-IS” condition and state of repair and acknowledges that Landlord
has no obligation to provide or pay for any improvement work, repair,
restoration or refurbishment, except as otherwise expressly set forth in
Section 3.4 of the Sixth Amendment. Tenant acknowledges that neither Landlord
nor any employee or agent of Landlord has made any representation or warranty,
except as otherwise expressly provided in the Lease as amended by this
Amendment, with respect to the Premises, the Building’s parking facilities, the
Building’s common areas or any related real property (collectively referred to
herein as the “Project”) including, without limitation, any representation or
warranty with

 

   1   



--------------------------------------------------------------------------------

respect to the suitability or fitness of the Premises or any other portion of
the Project, for the conduct of Tenant’s business.

4. Brokers. Landlord and Tenant hereby represent and warrant to each other that
they have had no dealings with any real estate broker or agent in connection
with the negotiation of this Amendment, excepting only Urbis Partners, LLC
(representing Landlord and whose commission shall be the responsibility of
Landlord pursuant to a separate written agreement) and Jones Lang La Salle
(representing Tenant and whose commission, if any, shall be the responsibility
of Tenant) (collectively, “Brokers”), and that they know of no other real estate
broker or agent who is entitled to a commission in connection with this
Amendment. Each party agrees to indemnify and defend the other party against and
hold the other party harmless from any and all claims, demands, losses,
liabilities, lawsuits, judgments, and costs and expenses (including without
limitation reasonable attorneys’ fees) with respect to any leasing commission or
equivalent compensation alleged to be owing on account of any dealings with any
real estate broker or agent, other than the Brokers, occurring by, through, or
under the indemnifying party. Each party signing this document confirms receipt
of the pamphlet described in RCW 18.86.030(f) entitled “The Law of Real Estate
Agency” and acknowledges that written disclosure of agency has been provided to
such party as required by law.

5. Miscellaneous.

5.1 Ratification. Except as specifically amended or modified herein, each and
every term, covenant, and condition of the Lease as amended hereby is ratified
and shall remain in full force and effect. To the extent any conflict arises
between the Lease and this Amendment, this Amendment shall govern. Landlord and
Tenant each certify to the other, that as of the date hereof, to the best of
their actual knowledge, (i) no defenses or offsets exist to the enforcement of
the Lease by either party, (ii) neither Tenant nor Landlord is in default in the
performance of the Lease or any provisions contained therein, and (iii) neither
Tenant nor Landlord has committed any breach of the Lease, nor has any default
occurred which, with the passage of time or the giving of notice or both, would
constitute a default or a breach by Tenant or Landlord under the Lease. Tenant’s
actual knowledge, for the purposes of this Section 5.1, shall mean the actual
knowledge, without any review of file materials or any other duty of inquiry, of
James Mann, Facilities Manager. Landlord’s actual knowledge, for the purposes of
this Section 5.1, shall mean the actual knowledge, without any review of file
materials or any other duty of inquiry, of Lita Johnson at Wright Runstad &
Company.

5.2 Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto, their legal representatives, successors and
permitted assigns.

5.3 Governing Law. This Amendment shall be interpreted and construed in
accordance with the law of the State of Washington.

5.4 Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

5.5 Effectiveness of Agreement. In no event shall any draft of this Amendment
create any obligations or liabilities, it being intended that only a
fully-executed copy of this Amendment delivered by the parties will bind the
parties hereto.

[Rest of page intentionally left blank; signature page follows]

 

   2   



--------------------------------------------------------------------------------

[Signature Page to Amendment to Lease between Met Park West IV, L.L.C. and
Targeted Genetics Corporation]

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

LANDLORD:    TENANT: MET PARK WEST IV, L.L.C.,    TARGETED GENETICS CORPORATION,
a Delaware limited liability company    a Washington corporation By:    Met Park
West Mezz IV, L.L.C.,    By:   

/s/    David J. Poston

   a Delaware limited liability company    Name:    David J. Poston    Its Sole
Member             Title:    CFO    By:    Walton REIT Holdings IV, L.L.C.,   
      a Delaware limited liability company             Its Sole Member    Date
Signed: November 11, 2008       By:    Walton REIT IV, L.L.C.,                a
Delaware limited liability company                Its Managing Member         
      By:    Walton Street Real Estate Fund IV, L.P.,                   a
Delaware limited partnership                   Its Managing Member            
      By:    Walton Street Managers IV, L.P.,                      a Delaware
limited partnership                      Its General Partner                  
   By:    WSC Managers IV, Inc.,                         a Delaware corporation
                        Its General Partner                         By:   

/s/    James R. Odenbach

                        Name:    James R. Odenbach                        
Title:    VP      

Date Signed: November 12, 2008

 

   S-1   



--------------------------------------------------------------------------------

STATE OF Washington    }    } ss. COUNTY OF King    }

I certify that I know or have satisfactory evidence that the person appearing
before me and making this acknowledgment is the person whose true signature
appears on this document.

On this 12th day of November     , 2008, before me personally appeared James R.
Odenbach, to me known to be the VP of WSC Managers IV, Inc., a Delaware
corporation, that executed the within and foregoing instrument as General
Partner of Walton Street Managers IV, L.P., a Delaware limited partnership, the
General Partner of Walton Street Real Estate Fund IV, L.P., a Delaware limited
partnership, the Managing Member of Walton REIT IV, L.L.C., a Delaware limited
liability company, the Managing Member of Walton REIT Holdings IV, L.L.C., a
Delaware limited liability company, the Sole Member of Met Park West Mezz IV,
L.L.C., a Delaware limited liability company, the Sole Member of MET PARK WEST
IV, L.L.C., a Delaware limited liability company, the company that executed the
within and foregoing instrument, and acknowledged the said instrument to be the
free and voluntary act and deed of said joint venture, for the uses and purposes
therein mentioned, and on oath stated that he/she was authorized to execute said
instrument.

WITNESS my hand and seal hereto affixed the day and year first above written.

 

/s/    Kim Behr Howard

Kim Behr Howard Type or print name Notary Public in and for the State of
Washington Residing at Seattle My commission expires: 06-10-09

 

STATE OF Washington    }    } ss. COUNTY OF King    }

I certify that I know or have satisfactory evidence that the person appearing
before me and making this acknowledgment is the person whose true signature
appears on this document.

On this 11th day of November     , 2008, 2008, before me personally appeared
David Poston, to me known to be the CFO of Targeted Genetics Corp., the
corporation that executed the within and foregoing instrument, and acknowledged
the said instrument to be the free and voluntary act and deed of said
corporation, for the uses and purposes therein mentioned, and on oath stated
that he was authorized to execute said instrument and that the seal affixed, if
any, is the corporate seal of said corporation.

WITNESS my hand and official seal hereto affixed the day and year first above
written.

 

/s/    Beverly J. Eckert

Beverly J. Eckert Type or print name

Notary Public in and for the State of Washington

Residing at Bainbridge Island

My commission expires: 03-19-09

 

     